VALMONT 2008 STOCK PLAN

SECTION 1

NAME AND PURPOSE

1.1 NAME. The name of the plan shall be the Valmont 2008 Stock Plan (the
"Plan").

1.2. PURPOSE OF PLAN. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and increase stockholder value by (a)
motivating superior performance by means of stock incentives, (b) encouraging
and providing for the acquisition of an ownership interest in the Company by
Participants and (c) enabling the Company to attract and retain the services of
a management team responsible for the long-term financial success of the
Company.

SECTION 2

DEFINITIONS

2.1 DEFINITIONS. Whenever used herein, the following terms shall have the
respective meanings set forth below:

 

(a)

"Act" means the Securities Exchange Act of 1934, as amended.

 

(b)

"Award" means any Option, Stock Appreciation Right, Restricted Stock, or Other
Stock-Based Award granted under the Plan, including Awards combining two or more
types of Awards in a single grant.

 

(c)

"Board" means the Board of Directors of the Company.

 

(d)

"Code" means the Internal Revenue Code of 1986, as amended.

 

(e)

"Committee" means the Compensation Committee of the Board, or its successor, or
such other committee of the Board to which the Board delegates power to act
under or pursuant to the provisions of the Plan.

 

(f)

"Company" means Valmont Industries, Inc., a Delaware corporation (and any
successor thereto) and its Subsidiaries.

 

(g)

"Eligible Director" means a person who is serving as a member of the Board and
who is not an Employee.

 

(h)

"Employee" means any employee of the Company or any of its Subsidiaries.

 

(i)

"Fair Market Value" means, on any date, the closing price of the Stock as
reported on the New York Stock Exchange (or on such other recognized market or
quotation system on which the trading prices of the Stock are traded or quoted
at the relevant time) on such date. In the event that there are no Stock
transactions reported on such exchange (or such other system) on such date, Fair
Market Value shall mean the closing price on the immediately preceding date on
which Stock transactions were so reported.

 

(j)

"Option" means the right to purchase Stock at a stated price for a specified
period of time. For purposes of the Plan, an Option may be either (i) an
Incentive Stock Option within the meaning of Section 422 of the Code or (ii) a
Nonstatutory Stock Option.

 

--------------------------------------------------------------------------------



 

(k)

“Other Stock-Based Award” means an award of a share of Stock or units of common
stock, including restricted stock units and deferred stock units, to a
Participant subject to such terms as the Committee may determine.

 

(l)

"Participant" means any Employee, Eligible Director or consultant (a
non-employee who performs bona fide services for the Company) designated by the
Committee to participate in the Plan.

 

(m)

"Plan" means the Valmont 2008 Stock Plan, as in effect from time to time.

 

(n)

“Predecessor Plans” means the Valmont 1999 Stock Plan and the Valmont 2002 Stock
Plan.

 

(o)

"Restricted Stock" shall mean a share of Stock granted to a Participant subject
to such restrictions as the Committee may determine.

 

(p)

"Stock" means the Common Stock of the Company, par value $1.00 per share.

 

(q)

"Stock Appreciation Right" means the right, subject to such terms and conditions
as the Committee may determine, to receive an amount in cash or Stock, as
determined by the Committee, equal to the excess of (i) the Fair Market Value,
as of the date such Stock Appreciation Right is exercised, of the number shares
of Stock covered by the Stock Appreciation Right being exercised over (ii) the
aggregate exercise price of such Stock Appreciation Right.

 

(r)

"Subsidiary" means any corporation or partnership in which the Company owns,
directly or indirectly, 50% or more of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

2.2 GENDER AND NUMBER. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3

ELIGIBILITY AND PARTICIPATION

The only persons eligible to participate in the Plan shall be those Participants
selected by the Committee.

SECTION 4

POWERS OF THE COMMITTEE

4.1 COMMITTEE MEMBERS. The Plan shall be administered by the Committee comprised
of no fewer than two members of the Board. Each Committee member shall satisfy
the requirements for (i) an “independent director” for purposes of the Company’s
Corporate Governance Principles, (ii) an “independent director” under rules
adopted by the New York Stock Exchange, (iii) a “non-employee director” for
purposes of Rule 16b-3 under the Exchange Act, and (iv) an “outside director”
under Section 162(m) of the Code.

4.2 POWER TO GRANT. The Committee shall determine the Participants to whom
Awards shall be granted, the type or types of Awards to be granted, and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different types of

 

-2-

 

--------------------------------------------------------------------------------



Awards, for different Participants receiving the same type of Awards, and for
the same Participant for each Award such Participant may receive, whether or not
granted at different times.

4.3 ADMINISTRATION. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof, is authorized to prescribe,
amend, and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Committee pursuant to the provisions of the Plan shall be final,
binding, and conclusive for all purposes and upon all persons.

SECTION 5

STOCK SUBJECT TO PLAN

5.1 NUMBER. The number of shares of Stock subject to Awards under the Plan may
not exceed 1,700,000 shares of Stock. Following approval of the Plan by Company
stockholders, no additional award grants shall be made under the Predecessor
Plans. The shares to be delivered under the Plan may consist, in whole or in
part, of treasury Stock or authorized but unissued Stock, not reserved for any
other purpose.

5.2 LIMITATIONS. The maximum number of shares of Stock with respect to which
Awards may be granted to any one Participant under the Plan in any calendar year
is 20% of the aggregate number of shares of Stock available for Awards under
Section 5.1. A maximum of 25% of shares of Stock available for issuance under
the Plan may be issued as Awards other than Options or Stock Appreciation
Rights.

5.3 AVAILABILITY OF STOCK NOT ISSUED PURSUANT TO AWARDS. Any shares of Stock
subject to an Award, and any shares of Stock subject to an award under a
Predecessor Plan, which for any reason are cancelled, terminated or otherwise
settled without the issuance of any Stock shall again be available for Awards
under the Plan. Notwithstanding the foregoing, shares of Stock subject to
Options or Stock Appreciation Rights shall be deducted from the Plan share
reserve based on the gross number of shares of Stock exercised and not deducted
based on the net number of shares of Stock delivered; the shares of Stock
subject to an Award, or subject to an award under a Predecessor Plan, that are
tendered to the Company or retained by the Company to pay the exercise price or
withholding taxes shall be deducted from the Plan share reserve and shall not
become available again for issuance under the Plan.

5.4 ADJUSTMENT IN CAPITALIZATION. In the event of any Stock dividend or Stock
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate transaction or event, (i) the aggregate number of shares of Stock
available for Awards under Section 5.1 and (ii) the number of shares and
exercise price with respect to Options and the number, prices and dollar value
of other Awards, shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.

5.5 DIVIDEND EQUIVALENT RIGHTS. No dividends or dividend equivalents shall be
paid on Options or Stock Appreciation Rights. The Committee may at the time of a
Restricted Stock or Other Stock-Based Award provide that any dividends declared
on common stock or dividend equivalents be (i) paid to the Participant, (ii)
accumulated for the benefit of the Participant and paid to the Participant only
after the expiration of any restrictions, or (ii) not paid or accumulated.

 

-3-

 

--------------------------------------------------------------------------------



SECTION 6

STOCK OPTIONS

6.1 GRANT OF OPTIONS. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Nonstatutory Stock
Options. The Committee shall have complete discretion in determining the number
of Options, if any, to be granted to a Participant. Each Option shall be
evidenced by an Option agreement that shall specify the type of Option granted,
the exercise price, the duration of the Option, the number of shares of Stock to
which the Option pertains, the exercisability (if any) of the Option in the
event of death, retirement, disability or termination of employment, and such
other terms and conditions not inconsistent with the Plan as the Committee shall
determine. Options may also be granted in replacement of or upon assumption of
options previously issued by companies acquired by the Company by merger or
stock purchase, and any options so replaced or assumed may have the same terms
including exercise price as the options so replaced or assumed; any such options
shall not count against the limits established in Section 5.1.

6.2 OPTION PRICE. Nonstatutory Stock Options and Incentive Stock Options granted
pursuant to the Plan shall have an exercise price which is not less than the
Fair Market Value on the date the Option is granted.

6.3 EXERCISE OF OPTIONS. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, subject to the Committee's right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than ten years after the
date on which it is granted.

6.4 PAYMENT. The Committee shall establish procedures governing the exercise of
Options, which shall require that written notice of exercise be given and that
the Option price be paid in full in cash or cash equivalents, including by
personal check, at the time of exercise or pursuant to any arrangement that the
Committee shall approve. The Committee may, in its discretion, permit a
Participant to make payment (i) by tendering, either by actual delivery of
shares or by attestation, shares of Stock already owned by the Participant
valued at its Fair Market Value on the date of exercise or (ii) by electing to
have the Company retain Stock which would otherwise be issued on exercise of the
Option, valued at its Fair Market Value on the date of exercise. As soon as
practicable after receipt of a written exercise notice and full payment of the
exercise price, the Company shall deliver to the Participant a certificate or
certificates representing the acquired shares of Stock. The Committee may permit
a Participant to elect to pay the exercise price upon the exercise of an Option
by irrevocably authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
exercise price and any required tax withholding resulting from such exercise.
The Committee may approve other methods of payment.

6.5 INCENTIVE STOCK OPTIONS. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code.

6.6 NO REPRICING. Other than in connection with the change in capitalization (as
described in Section 5.4 of the Plan), the terms of Awards may not be amended to
reduce the exercise price of Options or Stock Appreciation Rights or cancel
outstanding Options or Stock Appreciation Rights in exchange for cash, other
awards or Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Option or Stock Appreciation Right.

 

-4-

 

--------------------------------------------------------------------------------



6.7 NO RELOAD GRANTS. Options shall not be granted under the Plan in
consideration for the delivery of Stock to the Company in payment of the
exercise price and/or tax withholding obligation under any other Option.

SECTION 7

DIRECTOR AWARDS

7.1 DIRECTOR AWARDS. Any Award or formula for granting an Award under the Plan
made to Eligible Directors shall be approved by the Board. With respect to
awards to such directors, all rights, powers and authorities vested in the
Committee under the Plan shall instead be exercised by the Board.

SECTION 8

STOCK APPRECIATION RIGHTS

8.1 SAR'S IN TANDEM WITH OPTIONS. Stock Appreciation Rights may be granted to
Participants in tandem with any Option granted under the Plan, either at or
after the time of the grant of such Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine. Each Stock Appreciation Right shall only be exercisable to the
extent that the corresponding Option is exercisable, and shall terminate upon
termination or exercise of the corresponding Option. Upon the exercise of any
Stock Appreciation Right, the corresponding Option shall terminate.

8.2 OTHER STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may also be
granted to Participants separately from any Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

8.3 LIMITATIONS. The provisions of Sections 6.2, 6.3, 6.6 and 6.7 of the Plan
shall also apply to Stock Appreciation Rights.

SECTION 9

RESTRICTED STOCK

9.1 GRANT OF RESTRICTED STOCK. The Committee may grant Restricted Stock to
Participants at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan as it shall determine. Each grant
of Restricted Stock shall be subject to such restrictions, which may relate to
continued employment with the Company, performance of the Company, or other
restrictions, as the Committee may determine. Each grant of Restricted Stock
shall be evidenced by a written agreement setting forth the terms of such Award.

9.2 REMOVAL OF RESTRICTIONS. The Committee may accelerate or waive such
restrictions in whole or in part at any time in its discretion.

SECTION 10

OTHER STOCK-BASED AWARDS

10.1 GENERAL. The Committee may grant Awards of Stock and Awards that are valued
in whole or in part by reference to, or are otherwise based on the Fair Market
Value of, Shares. Such other stock-based awards shall be in such form, and
dependent on such conditions, as the Committee shall determine, including,
without limitation, the right to receive or vest with respect to, one or more
shares of Stock (or the equivalent cash value of such Stock) upon the completion
of a specified period of service, the

 

-5-

 

--------------------------------------------------------------------------------



occurrence of an event, and/or the attainment of performance objectives. Such
other stock-based awards may include the awards referenced in Sections 10.2 and
10.3.

 

10.2 RESTRICTED STOCK UNITS. Restricted Stock Units represent an unfunded and
unsecured obligation of the Company. Settlement of a Restricted Stock Unit upon
expiration of the deferral or vesting period shall be made in Stock or otherwise
as determined by the Committee.

 

10.3 PERFORMANCE SHARES. Performance shares are awards the grant, issuance,
retention, vesting and/or settlement of which is subject to the satisfaction of
one or more of the performance criteria established by the Committee. With
respect to Participants covered by the Company’s Executive Incentive Plan, the
performance measures shall be those designated in such Executive Incentive Plan.

 

10.4 DEFERRED STOCK UNITS. Deferred Stock Units shall entitle the Participant to
receive shares of Stock (or the equivalent value in cash or other property if so
determined by the Committee) at a future time as determined by the Committee or
as determined by the Participant within guidelines established by the Committee
in the case of voluntary deferral elections.

 

10.5 CERTAIN LIMITATIONS ON AWARDS. A maximum of 5% of the aggregate number of
shares of Stock available for issuance under the Plan may be issued as
Restricted Stock, restricted stock units, or performance shares, having no
minimum vesting period; subject to the foregoing, and except in the case of
Change-in-Control, death, disability or termination of employment, no Award
(other than an Option or Stock Appreciation Right) based on performance criteria
shall be based on performance over a period of less than one year, and no Award
(other than an Option or Stock Appreciation Right) that is solely conditioned on
continued employment or the passage of time shall provide for vesting in less
than pro rata installments over three years from the date of Award.

 

SECTION 11

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

11.1 GENERAL. The Board may from time to time amend, modify or terminate any or
all of the provisions of the Plan, subject to the provisions of this Section
11.1. The Board may not change the Plan in a manner which would prevent
outstanding Incentive Stock Options granted under the Plan from being Incentive
Stock Options without the written consent of the optionees concerned.
Furthermore, the Board may not make any amendment which would (i) materially
modify the requirements for participation in the Plan, (ii) increase the number
of shares of Stock subject to Awards under the Plan pursuant to Section 5.1,
(iii) change the minimum exercise price for stock options as provided in Section
6.2, (iv) eliminate the prohibitions in Sections 6.6 and 6.7, or (v) extend the
term of the Plan, in each case without the approval of a majority of the
outstanding shares of Stock entitled to vote thereon. No amendment or
modification shall affect the rights of any Participant with respect to a
previously granted Award without the written consent of the Participant.

11.2 TERMINATION OF PLAN. No further Awards shall be granted under the Plan
subsequent to March 31, 2018, or such earlier date as may be determined by the
Board.

SECTION 12

MISCELLANEOUS PROVISIONS

12.1 NONTRANSFERABILITY OF AWARDS. Except as otherwise provided by the
Committee, Awards under the Plan are not transferable, except by will or by the
laws of descent and distribution.

12.2 BENEFICIARY DESIGNATION. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his

 

-6-

 

--------------------------------------------------------------------------------



death. Each designation will revoke all prior designations by the same
Participant shall be in a form prescribed by the Committee, and will be
effective only when filed in writing with the Company. In the absence of any
such designation, Awards outstanding at death may be exercised by the
Participant's surviving spouse, if any, or otherwise by his estate.

12.3 NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant's employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.

12.4 TAX WITHHOLDING. The Company shall have the power to withhold, or require a
Participant or Eligible Director to remit to the Company, an amount sufficient
to satisfy federal, state, and local withholding tax requirements on any Award
under the Plan, and the Company may defer issuance of Stock until such
requirements are satisfied. The Committee may, in its discretion, permit a
Participant to elect, subject to such conditions as the Committee shall impose,
(i) to have shares of Stock otherwise issuable under the Plan withheld by the
Company or (ii) to deliver to the Company previously acquired shares of Stock,
in each case having a Fair Market Value sufficient to satisfy all or part of the
Participant's estimated total federal, state and local tax obligation associated
with the transaction.

12.5 CHANGE OF CONTROL. Unless otherwise provided by the Committee at the time
of grant, on the date of a Change of Control, all outstanding options and stock
appreciation rights shall become immediately exercisable and all restrictions
with respect to Restricted Stock shall lapse. The Committee may make appropriate
provision for the effect of a Change of Control on Restricted Stock Units,
Deferred Stock Units and performanced-based Awards. "Change of Control" shall
mean:

 

(i)

The acquisition (other than from the Company) by any person, entity or "group",
within the meaning of Section 13(d)(3) or 14(d)(2) of the Act (excluding any
acquisition or holding by (i) the Company or its subsidiaries, (ii) any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company and (iii) Robert B. Daugherty, his
successors and assigns and any tax-exempt entity established by him) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 50% or more of either the then outstanding shares of common stock or the
combined voting power of the Company's then outstanding voting securities
entitled to vote generally in the election of directors;

 

(ii)

Individuals who, as of the date hereof, constitute the Board (as of the date
hereof the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for the election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;

 

(iii)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of substantially all of the assets of the Company (a “Business
Combination”), in each case, unless following such Business Combination, the
persons who were the beneficial owners of outstanding voting securities of the
Company immediately prior to such Business Combination beneficially own directly
or indirectly more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the Company resulting from such Business Combination (including a company which,
as a result of such transaction, owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same

 

-7-

 

--------------------------------------------------------------------------------



proportions as their ownership, immediately prior to such Business Combination,
of the outstanding voting securities of the Company; or

 

(iv)

The complete liquidation or dissolution of the Company.

12.6 AGREEMENTS WITH COMPANY. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee may, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written document as is determined
by the Committee or its designee.

12.7 COMPANY INTENT. The Company intends that the Plan comply in all respects
with Rule 16b-3 under the Act, and any ambiguities or inconsistencies in the
construction of the Plan shall be interpreted to give effect to such intention.
If any provision of the Plan or an Award contravenes any regulations promulgated
under Section 409A of the Code or could cause an Award to be subject to interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award shall be modified to maintain, to the maximum extent practicable, the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.

 

12.8 REQUIREMENTS OF LAW. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as may be
required.

12.9 EFFECTIVE DATE. The Plan shall be effective upon its adoption by the Board
subject to approval by the Company's stockholders at the 2008 annual
stockholders' meeting.

12.10 GOVERNING LAW. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.

 

-8-

 

 